McMurray, Presiding Judge,
dissenting.
I believe the trial court was correct in ruling that the clear and unambiguous language of OCGA § 33-7-11 (a) (3) excuses the absence of a written rejection of uninsured motorist coverage only “where the named insured had rejected the coverage in connection with a policy previously issued to him by the same insurer.” (Emphasis supplied.) Accordingly, since there is no question that Merastar is not “the same insurer” that issued the original NGIC policy to Wheat in 1988 and since the record clearly shows that Wheat was covered by a Merastar policy (not a “renewal” of Wheat’s NGIC policy as conveyed by the majority) at the time of the collision, I would affirm the trial court’s *698granting Wheat’s motion for summary judgment and denying Merastar’s motion for summary judgment.
Wheat admitted that she rejected uninsured motorist coverage when she applied for insurance in May 1988, but proved that the coverage she then rejected was offered by NWNL General Insurance Company (NGIC), not Merastar. The new policy Merastar issued Wheat is entitled, “AUTOMOBILE INSURANCE POLICY,” and is followed by a logo for Merastar Insurance Company. There is nothing in this policy that states that it is a “renewal” of Wheat’s original NGIC policy. Wheat simply received new insurance coverage from Merastar, an insurance company that is not “the same insurer” which gave her the opportunity to accept or reject uninsured motorist coverage in 1988.
“ ‘In statutory construction, “ ‘(i)t is fundamental that the determining factor is the intent of the legislature and we look first to the words of the statute to determine what that intent was and if those words be plain and unambiguous and the intent may be clearly gathered therefrom, we need look no further in determining what that intent was.’ (Cit.) In fact, ‘where the language of an Act is plain and unequivocal, judicial construction is not only unnecessary but is forbidden. (Cit.)’ (Cit.)” Williamson v. Lucas, 171 Ga. App. 695, 697 (320 SE2d 800) (1984).’ Standard Guaranty Ins. Co. v. Grange Mut. Cas. Co., 182 Ga. App. 842, 843 (357 SE2d 295) (1987).” Indus. Indem. Co. v. Walck, 192 Ga. App. 754, 756 (386 SE2d 521). Moreover, “ ‘where possible, “effect is to be given to all the words of a statute.” (Cit.)’ Saleem v. Bd. of Trustees &c. of Atlanta, 180 Ga. App. 790, 791 (2) (351 SE2d 93) (1986).” J & A Pipeline Co. v. DeKalb County, 208 Ga. App. 123, 124 (1), 125 (430 SE2d 13). And to this extent, it is firmly established that courts should not interpret a statute so as to render parts of it surplusage or meaningless. State of Ga. v. C. S. B., 250 Ga. 261, 263 (297 SE2d 260).
The language of the statute at issue in the case sub judice is plain and unequivocal. Uninsured motorist “coverage need not be provided in or supplemental to a renewal policy where the named insured had rejected the coverage in connection with a policy previously issued to him by the same insurer.” (Emphasis supplied.) OCGA § 33-7-11 (a) (3). The emphasized language does not include renewal coverage issued by insurers who purchase and assume automobile liability policies from other insurers. However, by disregarding well-established rules of statutory construction and reading more into OCGA § 33-7-11 than is provided, I believe the majority usurps the legislative function and alters legislative policy in this state by holding that an “insurance company who has fully stepped into the shoes of [a] predecessor insurer and who then renews [insurance coverage] is ‘the same insurer’ for purposes of OCGA § 33-7-11 (a) (3). . . .”
*699Decided March 15, 1996
Goodman, McGuffey, Aust & Lindsey, William P. Claxton, James B. McClung, for appellant.
Coppedge, Goddard & Leman, Warren N. Coppedge, Jr., J. Allen Hammontree, Finn & Hurtt, Michael D. Hurtt, for appellees.
Self, Mullins, Robinson & Marchetti, Miller P. Robinson, Deron R. Hicks, amici curiae.
Since there is no question that Merastar is not “the same insurer” that issued the insurance policy under which Wheat was given the opportunity to reject, in writing, uninsured motorist coverage in 1988, I believe the Merastar policy (covering Wheat at the time the subject collided) included uninsured motorist benefits by operation of law. See OCGA § 33-7-11 (a) (1). Consequently, I would affirm the trial court’s granting Wheat’s motion for summary judgment and denying Merastar’s motion for summary judgment.